Citation Nr: 0533147	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion










INTRODUCTION

The veteran had active military service from June 1944 to May 
1946.  

The matter concerning the claim for service connection comes 
before the Board of Veterans' Appeals (Board) from a November 
2001 rating action by the aforementioned Regional Office 
(RO), and was perfected for appeal in January 2003.  This 
appeal has since been advanced on the docket pursuant to 
38 C.F.R. § 20.900.  

The issue concerning the claim for an initial compensable 
rating for hearing loss is addressed in the Remand below.  It 
is being Remanded to the RO through the Appeals Management 
Center (AMC), in Washington, DC.

It also appears that in November 2005, the veteran's 
representative raised a claim for service connection for 
tinnitus.  That matter does not appear to have been addressed 
by the RO, and is therefore not properly before the Board at 
this time.  It is referred to the RO for appropriate action.  

This case was previously remanded in June 2004.  One of the 
issues addressed at that time was entitlement to service 
connection for hearing loss.  That claim was subsequently 
granted by the RO.  


FINDINGS OF FACT

1.  A cardiovascular disability was first manifested many 
years after service.  

2.  Competent medical evidence does not link current 
cardiovascular disability to any service connected 
disability.  




CONCLUSION OF LAW

A cardiovascular disability was not incurred in service, nor 
is it proximately due to, the result of, or aggravated by 
service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  
Finally, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303.

Cardiovascular renal disease, including hypertension may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A review of the record reflects that there were no complaints 
or findings concerning any cardiovascular disability in the 
veteran's service medical records.  His cardiovascular system 
was noted as normal when examined in connection with his 
discharge from service in May 1946.  Similarly, when the 
veteran was examined for VA purposes in 1948, his cardio-
vascular system was again noted to be normal.  The earliest 
medical record reflecting cardiovascular impairment is dated 
in the mid-1990's, some 50 years after the veteran's 
discharge from service, and none of these post service 
medical records contain any indication that those treating 
the veteran were of the view that his cardiac disability was 
related to military service, or any service connected 
disability.  

In this regard, the Board notes the veteran is service 
connected for, among other things, post traumatic stress 
disorder (PTSD), and his representative has submitted a 
couple of medical articles that show studies have been 
undertaken to investigate the relationship between physical 
health and PTSD, and that the results of some have suggested 
PTSD is related to cardiovascular disorders.  Nevertheless, 
when this veteran and his records were specifically examined 
and reviewed in connection with this claim in April and July 
2005, those undertaking this task found no relationship 
between the veteran's PTSD, and his cardiovascular disorders. 

Under the circumstances of this case, the Board finds that 
the greater weight of the evidence is against the conclusion 
that the veteran has a cardiovascular disorder that was 
incurred in service, or was caused or aggravated by a service 
connected disability.  Accordingly, the appeal is denied.  




Duty to Notify and Assist

The Board must also address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

Notice in this case was provided to the veteran in letters 
dated in May 2001, and July 2004, as well as by the notice of 
the November 2001 rating decision, and the statement of the 
case.  These documents collectively advised the veteran of 
the 4 elements of the required notice as set forth above.  
Further, while all 4 elements may not have been provided 
prior to the initial adverse determination, this was 
harmless, as the veteran was later provided content complying 
notice and proper subsequent VA process, by virtue of the re-
adjudication of his claim expressed in the August 2005 
supplemental statement of the case, that followed the July 
2004 notice letter that was sent to the veteran.  
Furthermore, the veteran advised the RO in correspondence 
dated in June 2001, and March 2003, that he understood what 
evidence VA needed to support his claim, what evidence VA 
would attempt to obtain, what evidence VA already had, and 
what evidence he needed to furnish in connection with the 
claim.  Under these circumstances, the Board considers VA's 
notice requirements met.  

With respect to the VA's duty to assist, the veteran's 
service medical records are in the file, together with the 
earliest relevant post service treatment records as 
identified by the veteran.  Likewise, the veteran was 
examined for VA purposes in connection with this claim, and 
the veteran was notified in the rating decision, statement of 
the case and supplemental statement of the case of what 
evidence the RO had obtained and considered in rendering its 
decision.  He has not identified any additional evidence, and 
advised in June 2001 and March 2003 letters that he was not 
aware of any other source of evidence than that which already 
had been identified.  Therefore, the Board considers VA's 
duty to assist has been fulfilled.  

Thus, the Board finds that additional efforts to assist or 
notify the veteran would serve no useful purpose, and the 
veteran will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.


ORDER

Service connection for cardiovascular disability is denied.  


REMAND

By an August 2005 rating decision the RO granted service 
connection for bilateral  hearing loss and assigned a non-
compensable rating.  In a November 2005 "Informal Brief," 
the veteran's service organization representative included 
the claim for an increased rating for bilateral hearing loss 
in the matters identified as at issue.  Presumably, this was 
meant to convey disagreement with the non-compensable 
evaluation assigned by the August 2005 rating decision.  
Accordingly, a statement of the case must be issued on this 
claim per Manlincon v. West, 12 Vet. App. 238 (1999).   

Thus, the Board remands for the following:




Provide the veteran and his 
representative with a statement of the 
case on the issue of entitlement to an 
initial compensable rating for hearing 
loss.  If, and only if, an adequate 
substantive appeal is timely submitted, 
return this claim to the Board for 
appellate consideration (after all 
applicable duties to notify and assist 
have been fulfilled). 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


